Citation Nr: 1329034	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for second through fifth hammer toes of the left foot, currently evaluated as 10 percent disabling (left foot hammer toes). 

2.  Entitlement to an increased evaluation for second through fifth hammer toes of the right foot, currently evaluated as 10 percent disabling (right foot hammer toes). 

3.  Entitlement to an increased evaluation for arthritis of the left third toe proximal interphalangeal joint, currently evaluated as 10 percent disabling

4.  Entitlement to a compensable evaluation for left hallux valgus.

5.  Entitlement to a compensable evaluation for right hallux valgus.

6.  Entitlement to a compensable evaluation for pseudofolliculitis. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to October 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, the Veteran failed to report for the central office hearing that he had requested in connection with his appeal.  In April 2013, the Board denied his motion for a new hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his June 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran reported that his doctors at the Memphis VA Medical Center told him that his toe disabilities have become worse since his September 2009 VA examination.  In the September 2013 Brief, the Veteran's representative made a similar assertion and this assertion also included his service connected pseudofolliculitis that was last examined by VA in June 2008.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his left shoulder disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

The Veteran reported that he receives ongoing treatment from the Memphis VA Medical Center.  However, his post-April 2010 treatment records are not found in the claims file.  Therefore, the Board finds that while the appeal is in remand status these treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Associate with the claims file, physically or electronically, all of the Veteran's post-April 2010 treatment records from the Memphis VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his the disabilities on appeal for which he is seeking higher ratings, to include the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the severity of his left and right foot hammer toes, arthritis of the left third toe proximal interphalangeal joint, and left and right hallux valgus.  The claims folder should be made available and reviewed by the examiner.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

4.  After undertaking the above development to the extent possible, provide the Veteran with an appropriate VA examination to determine the severity of his pseudofolliculitis.  The claims folder should be made available and reviewed by the examiner.  In this regard, the examiner should provide opinions as to, among other things, the following: (i) the percent of the entire body affected; (ii) the percent of the exposed area affected; and (iii) the number of weeks, if any, of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs use in each twelve month period during the pendency of the appeal (i.e., since February 2007).  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

5.  After undertaking any other needed development, readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

